DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the after final filed 2/7/2022. Claims 1-18 are currently pending. Claims 2-4, 9, and 11 have been amended. Claims 12-18 are newly added.

Examiner Note
The after final filed 2/7/2022 argued that not all the limitations in the rejection of claim 11 have been addressed in the Final Rejection dated 10/7/2021. This Office Action is to point out where the omitted limitation has been addressed and to further clarify the rejection of claim 11. Since a new ground of rejection is not being made, this Office Action is being made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Allard (US 5215180) in view of Kalany (US 2017/0203865 A1).
Regarding claim 1, Allard discloses a packaging machine for packaging articles comprising an article manipulation apparatus (Fig. 1A), the article manipulation apparatus comprising: a first conveyor (3 – Fig. 3); an article orientation device (the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7) comprising a tool head (42 – Fig. 7) having at least one article gripper (10 – Fig. 7) for engaging with a displaceable article (col. 5, lines 12-20), the at least one gripper being rotatably mounted to the tool head (col. 5, lines 62-65); an article displacement device (the assembly of 12 – Fig. 1A and 34 – Fig. 3) comprising at least one article pushing tool (12 – Fig. 1A); at least one sensor (50 – Fig. 8) for determining the orientation of the displaceable article (col. 6, lines 12-17); and a drive mechanism (47 – Fig. 7) for rotating the at least one article gripper so to place the displaceable article in a predefined orientation (col. 5, line 65 – col. 6, line 11). Note that the limitations “for conveying packages, the packages each comprising a carton having at least one displaceable article disposed therein” and “for engaging 
	However, Allard, does not disclose that the tool head and the article pushing tool are movable synchronously in a downstream direction with the first conveyor.
	Kalany teaches a packaging machine comprising a conveyor (16 – Fig. 1) and a tool (28 – Fig. 1), wherein the tool is movable synchronously in a downstream direction with the container (para. 0055, lines 1-3). One of ordinary skill in the art, upon reading the teaching of Kalany, would have recognized that moving the tool synchronously with the conveyor allows the packaging device to operate continuously as opposed to intermittently and thus increase the throughput of the packaging device.
	Therefore, it would have been obvious to one of ordinary skill in the art to have modified the tool head and article pushing tool of Allard to be movable synchronously in the downstream direction of the first conveyor as suggested by Kalany in order to operate continuously and thus increase the throughput of the packaging machine.


	Claim 2, the article displacement device (the assembly of 12 – Fig. 1A and 34 – Fig. 3, Allard) comprising a first working reach (the length of the assembly of 12 – Fig. 1A and 34 – Fig. 3, Allard) along a portion of a second conveyor (14 – Fig. 1A), and wherein the article displacement device engages with the displaceable article over the first working reach (col. 5, lines 12-16, Allard). Note that the article displacement apparatus is capable of engaging with a displaceable article so that the article protrudes from a carton.

	Claim 3, the article orientation device (the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7, Allard) comprises a second working reach (the length of the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7, Allard) along a portion of a second conveyor (14 – Fig. 1A), each of the at least one article grippers (10 – Fig. 7, Allard) being moveable in synchronicity with a respective one of the at least one article pushing tools (12 – Fig. 1A, Allard) over the second working reach (See note). Note that this limitation is the result of the combination of Allard and Kalany. Since Allard discloses article grippers working in synchronicity with respective article pushing tools, when the teaching of a tool moving in synchronicity with a conveyor of Kalany is applied to Allard, the result is each of the article grippers being moveable in synchronicity with a respective one of the at least one article pushing tools over the second working reach.

	Claims 4 and 5, the packaging machine is fully capable of being used with a carton having the structure claimed in these claims.

(16 – Fig. 1, Kalany) through the article manipulation apparatus (para. 0052, lines 1-5, Kalany).

	Claim 7, the packaging machine is fully capable of being used with a carton comprising one further article, the carton being configured to inhibit displacement of said at least one further article.

	Claim 15, the at least one article gripper (10 – Fig. 7, Allard) is configured to contact outer edges of the displaceable article to engage with the displaceable article in the carton. Note that the at least one article gripper is fully capable of contact the outer edges of a displaceable article.

	Claim 16, the at least one article gripper (10 – Fig. 7, Allard) comprises a same number of article grippers as a number of displaceable articles in the carton, and wherein the number of displaceable articles is less than a total number of articles in the carton. Note that the packaging machine is fully capable of being used with a carton comprising a number of articles that is the same as the number of article gripper and less than a total number of articles in the carton.

	Claim 17, the at least one article gripper (10 – Fig. 7, Allard) is configured to engage with the displaceable article and to not engage with the further article. Note that the at least one .

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allard (US 5215180) in view of Kalany (US 2017/0203865 A1).
Regarding claim 11, Allard discloses an article manipulation apparatus (Fig. 1A) for a packaging machine, the article manipulation apparatus comprising: a first conveyor (3 – Fig. 3); an article orientation device (the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7) comprising a tool head (42 – Fig. 7) wherein the tool head has at least one article gripper (10 – Fig. 7) that engages with a displaceable article (col. 5, lines 12-20), the at least one article gripper is rotatably mounted to the tool head (col. 5, lines 62-65); an article displacement device (the assembly of 12 – Fig. 1A and 34 – Fig. 3) comprising at least one article displacement tool (12 – Fig. 1A); at least one sensor (50 – Fig. 8) for determining an orientation of the displaceable article (col. 6, lines 12-17); and a drive mechanism (47 – Fig. 7) for rotating the at least one article gripper so to place the displaceable article in a predefined orientation (col. 5, line 65 – col. 6, line 11). Note that the limitations “configured to convey a plurality of packages, each of the packages comprising a carton having at least one displaceable article disposed therein,” “that engages with a displaceable article in the carton,” and “that displaces the displaceable article such that it protrudes through a first opening in said carton” are recitations of functional language. A recitation of the intended use of the claimed invention or a recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the Furthermore, the article pushing tool is fully capable of being used with a carton such that the pushing tool is received in a second opening of the carton to displace the displaceable article. The bolded argument pertains to the limitation “the at least one article pushing tool comprising a width that corresponds to a second opening in said carton such that the pushing tool is received in the second opening to displace the displaceable article.” To clarify further, the carton is not a positively recited element. Allard anticipates the claimed limitation since the article pushing tool is fully capable of being received in a second opening of a carton to displace the displaceable article, wherein the width of the second opening corresponds to the width of the article pushing tool.
	However, Allard, does not disclose that the tool head and the article displacement tool are movable synchronously in a downstream direction with the first conveyor.
	Kalany teaches a packaging machine comprising a conveyor (16 – Fig. 1) and a tool (28 – Fig. 1), wherein the tool is movable synchronously in a downstream direction with the container (para. 0055, lines 1-3). One of ordinary skill in the art, upon reading the teaching of Kalany, would have recognized that moving the tool synchronously with the conveyor allows the packaging device to operate continuously as opposed to intermittently and thus increase the throughput of the packaging device.
	Therefore, it would have been obvious to one of ordinary skill in the art to have modified the tool head and article displacement tool of Allard to be movable synchronously in 

	Regarding claim 18, Allard, as modified by Kalany, further teaches the article orientation device (the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7, Allard) comprises a working reach (the length of the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7, Allard) along a portion of a second conveyor (14 – Fig. 1A), each of the at least one article gripper (10 – Fig. 7, Allard) being moveable in synchronicity with a respective one of the at least one article pushing tools (12 – Fig. 1A, Allard) over the working reach (See note). Note that this limitation is the result of the combination of Allard and Kalany. Since Allard discloses article grippers working in synchronicity with respective article pushing tools, when the teaching of a tool moving in synchronicity with a conveyor of Kalany is applied to Allard, the result is each of the article grippers being moveable in synchronicity with a respective one of the at least one article pushing tools over the working reach.

Allowable Subject Matter
Claim 8-10 and 12-14 are allowed.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.



	Regarding applicant’s arguments that prior amendments to claim 11 were not addressed, applicant appears to be referring to the limitation “the at least one article pushing tool comprising a width that corresponds to a second opening in said carton such that the pushing tool is received in the second opening to displace the displaceable article.” Although the examiner takes the position that the limitation was previously addressed in general terms, the rejection of claim 11 in this Office Action specifically addressed the claim language.

Conclusion
Applicant's amendment of 8/26/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/3/2022